Citation Nr: 0028427	
Decision Date: 10/27/00    Archive Date: 11/01/00

DOCKET NO.  00-06 880A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to waiver of overpayment of compensation benefits 
in the amount of $4, 691.00.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

G. Strommen, Counsel



REMAND

The veteran served on active duty from November 1986 to 
November 1989 and from October 1991 to March 1992.

In a substantive appeal, VA Form 9, received in April 2000, 
the veteran acknowledged his desire for a videoconference 
hearing before a member of the Board of Veteran's Appeals 
(Board). On July 27, 2000, the RO sent him a letter 
indicating that he was scheduled for a videoconference 
hearing on August 22, 2000.  There is no indication in the 
record as to whether this hearing was held, canceled, 
postponed, or whether the veteran did or did not show up for 
it.  In an August 15, 2000, letter to the veteran, the RO 
stated that he was scheduled for a September 13, 2000, 
hearing before a member of the Board sitting at the RO.  The 
veteran failed to show up for this hearing.  

Because it is unclear from the record whether the veteran 
received the videoconference hearing he requested in April 
2000, given his multiple notifications of hearings, the Board 
finds that a remand is required to clarify whether the 
veteran still wants a videoconference.  After this 
clarification is completed, if the veteran still desires a 
videoconference hearing before a member of the Board, such a 
hearing should be scheduled by the RO with notification to 
the veteran.

Consequently, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

The RO should clarify whether the veteran 
desires a videoconference hearing before 
a member of the Board and, if the veteran 
still desires a hearing, the RO should 
schedule the veteran for such a hearing.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



